        Case 2:18-cv-01310-MRH Document 62 Filed 12/05/18 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 MICHAEL and ALECIA FLOOD,                 :      Civil Action No.: 2:18-cv-01310-MRH
 individually and as Parents and Natural   :
 Guardians of TYLER FLOOD, a minor,        :      HONORABLE MARK R. HORNAK
                                           :
        Plaintiffs,                        :
                                           :
        vs.                                :
                                           :
 GEORGE VILLEGAS, JR. and PAM              :
 VILLEGAS, individually and as Parents     :
 and Natural Guardians of MEGAN            :
 VILLEGAS; DAVID and CHRISTY               :
 SHERK, individually and as Parents and    :
 Natural Guardians of K.S., a minor; DAVID :
 and CHRISTINE SEAMAN, individually        :
 and as Parents and Natural Guardians of   :
 C.S., a minor; CRIS and KIMBERLY          :
 SALANCY, individually and as Parents      :
 and Natural Guardians of E.S., a minor;   :
 DAVID and LYNN REINA, individually and :
 as Parents and Natural Guardians of H.R., :
 a minor; SENECA VALLEY SCHOOL             :
 DISTRICT; BUTLER COUNTY DISTRICT :
 ATTORNEY’S OFFICE; and BUTLER             :
 COUNTY, PENNSYLVANIA,                     :
                                           :
                Defendants.                :



                      PLAINTIFFS’ MOTION FOR EXTENSION
                   OF TIME TO RESPOND TO RULE 12 MOTIONS

      AND NOW, come the Plaintiffs, Michael and Alecia Flood, individually and as

Parents and Natural Guardians of Tyler Flood, a minor, by and through their attorneys,

Craig L. Fishman, Esquire and Shenderovich, Shenderovich & Fishman, P.C. and file

the following Motion for Extension of Time to Respond to Rule 12 Motions:
        Case 2:18-cv-01310-MRH Document 62 Filed 12/05/18 Page 2 of 4



       1.     All Defendants other than David and Lynn Reina, individually and as

Parents and Natural Guardians of H.R., a minor, filed Rule 12 Motions between

November 29, 2018 and December 4, 2018.

       2.     The Court’s standard practice requires that a Plaintiff respond to a Rule 12

Motion or amend the Complaint within 14 days of the date of service of the Motion.

       3.     Accordingly, Plaintiffs must respond to the Rule 12 Motions or amend the

Complaint between December 13, 2018 and December 18, 2018.

       4.     Plaintiffs’ counsel, Attorney Fishman, has a vacation in Florida scheduled

for December 8, 2018 through December 15, 2018 followed by days off for Christmas

and New Year’s Day.

       5.     Plaintiffs’ counsel requests an extension of time until January 11, 2019 to

respond to Defendants’ Rule 12 Motions or amend the Complaint.

       6.     Counsel for all Defendants have no objection to the extension.

       7.     David Reina and Lynn Reina, individually and as Parents and Natural

Guardians of H.R., a minor, are not represented by counsel. I emailed David and Lynn

Reina on December 4, 2018 requesting that they consent to the extension of time. Two

separate email chains are attached as Exhibit 1. The emails reflect that Mrs. Reina

asked me for legal advice. Note that I am a Senior Hearing Committee Member serving

the Disciplinary Board of the Supreme Court of Pennsylvania on a pro bono basis.

Pennsylvania Rule of Professional Conduct 4.3(b) prevents an attorney from providing

advice to unrepresented opposing parties because such advice constitutes an

impermissible conflict of interest. I advised Mrs. Reina that I could not provide her with

legal advice as it would constitute an impermissible conflict of interest. Lynn Reina,
        Case 2:18-cv-01310-MRH Document 62 Filed 12/05/18 Page 3 of 4



apparently irate with my refusal to provide her with legal advice, indicated that she will

not consent to my request for an extension of time.

       8.     No party will suffer prejudice if this Motion is granted.

       WHEREFORE, the Plaintiffs, Michael Flood and Alecia Flood, individually and as

Parents and Natural Guardians of T.F., a minor, respectfully request this Court enter an

Order granting an extension of time until January 11, 2019 in which to respond to the

pending Rule 12 Motions or amend their Complaint.



                                           Respectfully submitted,


                                           Shenderovich, Shenderovich & Fishman, P.C.


                                           By: /s/ Craig L. Fishman
                                                  Craig L. Fishman, Esquire
                                                  PA I.D. #58753

                                                  429 Fourth Avenue
                                                  1100 Law & Finance Building
                                                  Pittsburgh, PA 15219

                                                  (412) 391-7610 – telephone
                                                  (412) 391-1126 – facsimile
                                                  clf@ssf-lawfirm.com

                                                  Attorney for Plaintiffs
        Case 2:18-cv-01310-MRH Document 62 Filed 12/05/18 Page 4 of 4



                               CERTIFICATE OF SERVICE


      All parties represented by counsel have been served by the Court’s CM/ECF

system. David Reina and Lynn Reina are unrepresented, and have been served with

this document via email at the email addresses listed on their Waiver of the Service of

Summons forms as follows:



Lynn Reina (shields148@hotmail.com)

David Reina (pghsteelers74@hotmail.com)



The unrepresented Defendants were also served via First Class United States Mail,

postage prepaid, as follows:




              Mr. David Reina
               5A River Road
           Pittsburgh, PA 15238

             Ms. Lynn Reina
         103 Green Gables Manor
          Zelienople, PA 16063




                                                 /s/ Craig L. Fishman
                                                Craig L. Fishman, Esquire
                                                Attorney for Plaintiffs
